Citation Nr: 1224522	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-41 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1946 to July 1949, September 1950 to March 1952, October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared and provided testimony before a Decision Review Officer (DRO) in March 2011 and before the undersigned Veterans Law Judge (VLJ) in June 2012.  Transcripts of both hearings have been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in October 1994.

2.  New and material evidence has been submitted since October 1994 which indicates a relationship between hearing loss and service.

3.  The Veteran was exposed to noise during service and observed hearing loss shortly after separation from service which has been continually present since that time.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the October 1994 rating decision; thus the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.     § 3.156 (2011).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied service connection for hearing loss in an October 1994 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding hearing loss, to include the receipt of medical records, was received in August 2009, more than one year after the October 1994 rating decision.  Therefore, the October 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R.               §§ 3.160(d), 20.200, 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran was afforded a VA audiology examination in October 2009 and he presented research articles showing links between noise exposure of the kind he experienced in service and hearing loss.  He also presented testimony before the Board.  Accordingly, the Board finds that new and material evidence has been submitted and that the claim must be reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted based on a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. See Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a grant of service connection is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  The United States Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records (STRs) dating between 1946 and 1950 show normal whisper testing.  Audiometric testing was not provided.  An October 1961 entrance examination includes an audiological evaluation showing puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
-5(10)
-5(5)
-5(5)
20(30)
20(30)
Left
0(15)
-5(5)
-5(5)
15(25)
15(25)

A June 1962 separation examination includes an audiological evaluation, which shows puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
 0 (15)
0 (10)
5 (15)
0 (10)
5 (10)
Left
0 (15)
5 (15)
0 (10)
0 (10)
5 (10)

Of note:  prior to October 31, 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

While the entrance and separation examinations appear to show a slight worsening of hearing acuity during service, at separation, the thresholds were below 25 decibels for each frequency.  Therefore, the Board finds that while there was a shift in hearing acuity, the Veteran did not have a "hearing loss disability" at the time of separation from service.

The first indication of a hearing loss disability (for VA purposes) is located in the August 1994 VA examination, which shows puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
10
20
50
55
60
Left
10
20
30
40
65

The Maryland CNC speech recognition score was 90 percent in the right ear and 94 percent in the left ear.  During the examination, the Veteran reported onset as the early 1960s.  He said that during service, he was exposed to noise from diesel generators, boat engines, and other machinery.  Civilian noise exposure included his five year period as a machine operator in the 1950s.  An etiology opinion was not provided.

Notably, service personnel records show that he was in maintenance and that he went to Motor Machinist's Mate School during his first period of active service.  He has indicated on more than one occasion that he noticed a subjective decrease in his hearing since shortly after service.  He has consistently argued that he was exposed to massive amounts of noise exposure while serving with the U.S. Navy , moderate amounts of noise exposure while serving with the U.S. Army, and minimal noise exposure subsequent to service.  

Specifically, during service he was a machinist and served in the boiler room of the U.S.S. Thuban, where he performed maintenance and repair of machinery.  He performed the same duties aboard the U.S.S. Manchester when he was called to active duty in 1950.  He was also exposed to noise from boat engines.  Since he has not had any significant post-service noise exposure, including occupational exposure, it is his belief that his current hearing loss is directly related to the noise experienced during service.

The Board observes that it is required to address competent lay evidence regarding a claimed disorder and that it may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  In the instant appeal, the Board finds the Veteran's statements regarding the existence of subjectively decreased hearing since service (or shortly thereafter) to be both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  In this regard, the Veteran has been unwavering in his statements throughout this appeal and the symptoms he has reported appear to be consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

In addition to considering lay statements, the Board has considered the medical evidence.  Notably, he has had three VA audiological examinations since 1994.  However, none of the examination reports are adequate for rating purposes since the VA examiners did not take into consideration the Veteran's complaints of subjective hearing loss at or shortly after separation from service.  Further, the examiners did not address the shift in hearing from entrance to separation from his last period of active service.  On another note, according to the Veteran, the most recent VA opinion is based upon inaccurate information regarding his history of noise exposures since service.  Consequently, the Board finds that the examinations have limited probative value.

In summary, the competent, credible, and probative lay evidence of record establishes that hearing loss was first manifested during active duty service, and has persisted since that time.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The sole negative evidence of record is not probative in light of the deficiencies in the opinions offered.  The Board finds that the Veteran's competent and credible statements are sufficient to establish service connection based upon continuity of symptomatology.

In sum, based on the Veteran's competent and credible testimony of hearing loss having onset shortly after service and continuing since that time, the Board finds that service connection should be granted based upon continuity of symptomatology.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the claim for entitlement to service connection for hearing loss is reopened.

Service connection for hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


